Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 21, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  127538                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  MARY SAXTON,                                                                                         Stephen J. Markman,
          Plaintiff-Appellee,                                                                                         Justices


  v                                                                  SC: 127538
                                                                     COA: 256867
                                                                     WCAC: 02-000323
  STEELCASE, INC,
           Defendant-Appellant,
  and
  SECOND INJURY FUND --
  VOCATIONALLY HANDICAPPED
  PROVISIONS,
            Defendant-Appellee.
  _________________________________________/

                 On order of the Court, the application for leave to appeal the November 19,
  2004 order of the Court of Appeals is considered, and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we VACATE the June 25, 2004 opinion and order of the
  Worker's Compensation Appellate Commission and REMAND this case to the WCAC
  for reconsideration in light of Bailey v Oakwood Hosp & Medical Center, 472 Mich 685
  (2005). We do not retain jurisdiction.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 21, 2005
                 _________________________________________
        l0914                                                                Clerk